    Case: 1:19-cv-07868 Document #: 41 Filed: 12/11/20 Page 1 of 2 PageID #:405




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

____________________________________
                                    )
CHRISTOPHER GEORGE PABLE,           )
                                    )
            Plaintiff,              )               Case No. 1:19-cv-7868
                                    )
      v.                            )               Judge Elaine E. Bucklo
                                    )
CHICAGO TRANSIT AUTHORITY           )
and CLEVER DEVICES LTD.,            )
                                    )
            Defendants.             )
____________________________________)
                                    )
CHICAGO TRANSIT AUTHORITY,          )
                                    )
            Counter-Plaintiff,      )
                                    )
      v.                            )
                                    )
CHRISTOPHER GEORGE PABLE,           )
                                    )
            Counter-Defendant.      )
____________________________________)


                      PABLE’S OPPOSITION TO CTA’S MOTION
               TO FILE A MOTION TO COMPEL IN EXCESS OF 15 PAGES

         Plaintiff/Counter-Defendant Christopher George Pable opposes Defendant/Counter-

Plaintiff Chicago Transit Authority’s motion for leave to file a motion to compel in excess of 15

pages.

         The CTA’s motion seeks two things. First, it seeks the cell phone Mr. Pable used at the

time the events giving rise to this case took place. At the CTA’s request, Mr. Pable conducted a

forensic examination of this cell phone. Mr. Pable provided the CTA with all the data collected

from the phone as well as images showing the relevant communications retrieved in the form in
    Case: 1:19-cv-07868 Document #: 41 Filed: 12/11/20 Page 2 of 2 PageID #:406




which they appeared on the screen of the phone. Neither satisfied with, nor trusting of, the work

performed on Mr. Pable’s behalf, the CTA seeks to reinspect the phone itself. The CTA justifies

its request with a handful of reasons, each of which could easily be described in a page or two.

       Second, the CTA seeks to compel Mr. Pable to produce copies of anything displayed on

his personal website for the past two-and-a-half years (and thus for two years after the end of his

employment with the CTA), notwithstanding Mr. Pable’s objection that this information is

irrelevant. The CTA addresses this issue in less than two full pages in its proposed motion.

       There is no apparent reason that the CTA needs more than 15 pages to make its motion,

nor does the CTA suggest any – other than to assert the extra pages (and 86 pages of exhibits!) are

necessary “to fully address the procedural background and the deficiencies in Plaintiff’s

discovery.” There is no complex “procedural background,” and the alleged “deficiencies” are

easily described.

       Particularly in light of the CTA’s request for costs, Mr. Pable therefore opposes the CTA’s

motion. Mr. Pable respectfully requests that, however the Court decides, he be allowed a like

number of pages, and five business days from the date the motion is filed, for his response.


December 11, 2020                                    Respectfully submitted,



                                                     /s/ Timothy A. Duffy
                                                     Timothy A. Duffy (ARDC #6224836)
                                                     Law Office of Timothy A. Duffy, P.C.
                                                     290 Shadowood Ln
                                                     Northfield, IL 60093
                                                     847-530-4920
                                                     tduffy@tduffylaw.com

                                                     Attorney for Plaintiff
                                                     Christopher George Pable




                                                2
